UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 (Amendment No. ) Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for use of the Commission Only (as permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Naugatuck Valley Financial Corporation (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: N/A 2) Aggregate number of securities to which transaction applies: N/A 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11(set forth the amount on which the filing fee is calculated and state how it was determined): N/A 4) Proposed maximum aggregate value of transaction: N/A 5) Total Fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11 (a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: N/A 2) Form, Schedule or Registration Statement No.: N/A 3) Filing Party: N/A 4) Date Filed: N/A March 30, 2007 Dear Stockholder: You are cordially invited to attend the annual meeting of stockholders of Naugatuck Valley Financial Corporation. We will hold the meeting in the Community Room at Naugatuck Valley Savings and Loan’s main office at 333 Church Street, Naugatuck, Connecticut, on May 3, 2007 at 10:30 a.m., local time. The notice of annual meeting and proxy statement appearing on the following pages describe the formal business to be transacted at the meeting. During the meeting, we will also report on the operations of the Company. Directors and officers of the Company, as well as a representative of Whittlesey & Hadley, P.C., the Company’s independent registered public accountants, will be present to respond to appropriate questions of stockholders. It is important that your shares are represented at this meeting, whether or not you attend the meeting in person and regardless of the number of shares you own. To make sure your shares are represented, we urge you to complete and mail the enclosed proxy card. If you attend the meeting, you may vote in person even if you have previously mailed a proxy card. We look forward to seeing you at the meeting. Sincerely, John C. Roman President and Chief Executive Officer 333 Church Street Naugatuck, Connecticut06770 (203) 720-5000 NOTICE OF 2 TIME AND DATE 10:30 a.m. on Thursday, May 3, 2007 PLACE The Community Room in Naugatuck Valley Savings and Loan’s main office at 333 Church Street, Naugatuck, Connecticut ITEMS OF BUSINESS (1) The election of three directors of the Company for a term of three years; (2) The ratification of the appointment of Whittlesey & Hadley, P.C. as independent registered public accountants for the Company for the fiscal year ending December 31, 2007; and (3) Such other matters as may properly come before the annual meeting or any postponements or adjournments of the annual meeting. The Board of Directors is not aware of any other business to come before the annual meeting. RECORD DATE In order to vote, you must have been a stockholder at the close of business on March 12, 2007. PROXY VOTING It is important that your shares be represented and voted at the meeting. You can vote your shares by completing and returning the proxy card or voting instruction card sent to you. Voting instructions are printed on your proxy card. You can revoke a proxy at any time prior to its exercise at the meeting by following the instructions in the proxy statement. Bernadette A. Mole Corporate Secretary NOTE: Whether or not you plan to attend the annual meeting, please vote by marking, signing, dating and promptly returning the enclosed proxy card in the enclosed envelope. NAUGATUCK VALLEY FINANCIAL CORPORATION PROXY STATEMENT This proxy statement is furnished in connection with the solicitation of proxies by the Board of Directors of Naugatuck Valley Financial Corporation (“Naugatuck Valley Financial” or the “Company”) to be used at the annual meeting of stockholders of the Company. Naugatuck Valley Financial is the holding company for Naugatuck Valley Savings and Loan (“Naugatuck Valley Savings” or the “Bank”) and the majority-owned subsidiary of Naugatuck Valley Mutual Holding Company (“Naugatuck Valley Mutual”). The annual meeting will be held in the Community Room at Naugatuck Valley Savings and Loan’s main office at 333 Church Street, Naugatuck, Connecticut, on May 3, 2007 at 10:30a.m., local time. This proxy statement and the enclosedproxy card are being first mailed on or about March 30, 2007 to stockholders of record. General Information About Voting Who Can Vote at the Meeting You are entitled to vote your shares of Naugatuck Valley Financial common stock only if the records of the Company show that you held your shares as of the close of business on March 12, 2007. As of the close of business on March 12, 2007, a total of 7,408,225 shares of Naugatuck Valley Financial common stock were outstanding, including 4,182,407 shares of common stock held by Naugatuck Valley Mutual. Each share of common stock has one vote. The Company’s Charter provides that, until September 30, 2009, record holders of the Company’s common stock, other than Naugatuck Valley Mutual, who beneficially own, either directly or indirectly, in excess of 10% of the Company’s outstanding shares are not entitled to any vote in respect of the shares held in excess of the 10% limit. Vote By Naugatuck Valley Mutual Naugatuck Valley Mutual, the mutual holding company for Naugatuck Valley Financial, owns 56.5% of the outstanding shares of common stock of Naugatuck Valley Financial as of March 12, 2007. All shares of common stock owned by Naugatuck Valley Mutual will be voted in accordance with the instructions of the Board of Directors of Naugatuck Valley Mutual, the members of which are identical to the members of the Board of Directors of Naugatuck Valley Financial. Naugatuck Valley Mutual is expected to vote such shares “FOR” each nominee for election as a director and “FOR” the other proposal. Attending the Meeting If you are a beneficial owner of Naugatuck Valley Financial common stock held by a broker, bank or other nominee (i.e., in “street name”), you will need proof of ownership to be admitted to the meeting. A recent brokerage statement or letter from a bank or broker are examples of proof of ownership. If you want to vote your shares of Naugatuck Valley Financial common stock held in street name in person at the meeting, you must obtain a written proxy in your name from the broker, bank or other nominee who is the record holder of your shares. Quorum and Vote Required The annual meeting will be held only if there is a quorum. A quorum exists if a majority of the outstanding shares of common stock entitled to vote is represented at the meeting. If you return valid proxy instructions or attend the meeting in person, your shares will be counted for purposes of determining whether there is a quorum, even if you abstain from voting. Broker non-votes also will be counted for purposes of determining the existence of a quorum. A broker non-vote occurs when a broker, bank or other nominee holding shares for a beneficial owner does not vote on a particular proposal because the nominee does not have discretionary voting power with respect to that item and has not received voting instructions from the beneficial owner. The Company’s Board of Directors consists of eight members. At this year’s annual meeting, stockholders will elect three directors to serve a term of three years. In voting on the election of directors, you may vote in favor of all nominees, withhold votes as to all nominees, or withhold votes as to specific nominees. There is no cumulative voting for the election of directors. Directors must be elected by a plurality of the votes cast at the annual meeting. “Plurality” means that the nominees receiving the largest number of votes cast will be elected as directors up to the maximum number of directors to be elected at the annual meeting. At the annual meeting, the maximum number of directors to be elected is three. Votes that are withheld and broker non-votes will have no effect on the outcome of the election. In voting on the ratification of the appointment of Whittlesey & Hadley, P.C. as independent registered public accountants, you may vote in favor of the proposal, vote against the proposal or abstain from voting. This proposal will be decided by the affirmative vote of a majority of the shares represented at the annual meeting and entitled to vote. On this matter abstentions will have the same effect as a negative vote and broker non-votes will have no effect on the voting. Because Naugatuck Valley Mutual owns more than 50% of Naugatuck Valley Financial’s outstanding shares, the votes it casts will ensure the presence of a quorum and control the outcome of the vote on both proposals. See “Vote by Naugatuck Valley Mutual” above. Voting by Proxy The Board of Directors of Naugatuck Valley Financial is sending you this proxy statement for the purpose of requesting that you allow your shares of Naugatuck Valley Financial common stock to be represented at the annual meeting by the persons named in the enclosed proxy card. All shares of Naugatuck Valley Financial common stock represented at the annual meeting by properly executed and dated proxy cards will be voted according to the instructions indicated on the proxy card. If you sign, date and return a proxy card without giving voting instructions, your shares will be voted as recommended by the Company’s Board of Directors. The Board of Directors recommends a vote: • “FOR” all of the nominees for director; and • “FOR” ratification of Whittlesey & Hadley, P.C. as independent registered public accountants. If any matters not described in this proxy statement are properly presented at the annual meeting, the persons named in the proxy card will use their own best judgment to determine how to vote your shares. This includes a motion to adjourn or postpone the annual meeting in order to solicit additional proxies. If the annual meeting is postponed or adjourned, your Naugatuck Valley Financial common stock may be voted by the persons named in theproxy card on the new annual meeting date as well, 2 unless you have revoked your proxy. The Company does not know of any other matters to be presented at the annual meeting. You may revoke your proxy at any time before the vote is taken at the meeting. To revoke your proxy you must either advise the Corporate Secretary of the Company in writing before your common stock has been voted at the annual meeting, deliver a later-dated proxy, or attend the meeting and vote your shares in person. Attendance at the annual meeting will not in itself constitute revocation of your proxy. If your Naugatuck Valley Financial common stock is held in “street name,” you will receive instructions from your broker, bank or other nominee that you must follow in order to have your shares voted. Your broker, bank or other nominee may allow you to deliver your voting instructions via the telephone or the Internet. Please see the instruction form provided by your broker, bank or other nominee that accompanies this proxy statement. Participants in the Bank’s ESOP or 401(k) Plan If you participate in the Naugatuck Valley Savings and Loan Employee Stock Ownership Plan (the “ESOP”) or if you hold shares through the Naugatuck Valley Savings and Loan Employee Savings Plan (the “401(k) Plan”), you will receive a voting instruction form for each plan that reflects all shares you may direct the trustees to vote on your behalf under the plans. Under the terms of the ESOP, the ESOP trustee votes all shares held by the ESOP, but each ESOP participant may direct the trustee how to vote the shares of common stock allocated to his or her account. The ESOP trustee, subject to the exercise of its fiduciary duties, will vote all unallocated shares of Company common stock held by the ESOP and allocated shares for which no voting instructions are received in the same proportion as shares for which it has received timely voting instructions. Under the terms of the 401(k) Plan, a participant is entitled to direct the trustee how to vote the shares in the Naugatuck Valley Financial Stock Fund credited to his or her account. The trustee will vote all shares for which no directions are given or for which instructions were not timely received in the same proportion as shares for which the trustee received voting instructions. The deadline for returning your voting instructions to each plan’s trustee is April 26, 2007. Corporate Governance General Naugatuck Valley Financial periodically reviews its corporate governance policies and procedures to ensure that Naugatuck Valley Financial meets the highest standards of ethical conduct, reports results with accuracy and transparency and maintains full compliance with the laws, rules and regulations that govern Naugatuck Valley Financial’s operations. As part of this periodic corporate governance review, the Board of Directors reviews and adopts best corporate governance policies and practices for Naugatuck Valley Financial. Code of Ethics and Business Conduct Naugatuck Valley Financial has adopted a Code of Ethics and Business Conduct that is designed to ensure that the Company’s directors, executive officers and employees meet the highest standards of ethical conduct. The Code of Ethics and Business Conduct requires that the Company’s directors, executive officers and employees avoid conflicts of interest, comply with all laws and other legal requirements, conduct business in an honest and ethical manner and otherwise act with integrity and in 3 the Company’s best interest. Under the terms of the Code of Ethics and Business Conduct, directors, executive officers and employees are required to report any conduct that they believe in good faith to be an actual or apparent violation of the Code. As a mechanism to encourage compliance with the Code of Ethics and Business Conduct, the Company has established procedures to receive, retain and treat complaints received regarding accounting, internal accounting controls or auditing matters. These procedures ensure that individuals may submit concerns regarding questionable accounting or auditing matters in a confidential and anonymous manner. The Code of Ethics and Business Conduct also prohibits the Company from retaliating against any director, executive officer or employee who reports actual or apparent violations of the Code. Meetings of the Board of Directors The Company and the Bank conduct business through meetings and activities of their Boards of Directors and their committees. During the year ended December 31, 2006, the Board of Directors of the Company met four times and the Board of Directors of the Bank met 29 times. No director attended fewer than 75% of the total meetings of the Company’s and the Bank’s respective Board of Directors and the committees on which such director served. Committees of the Board of Directors of Naugatuck Valley Financial The following table identifies our standing committees and their members as of March 31, 2007. All members of each committee are independent in accordance with the listing standards of the Nasdaq Stock Market, Inc. The charters of all three committees are available in the Shareholder Relations section of the Company’s website (www.nvsl.com). Director Audit Committee Nominating and Corporate Governance Committee Compensation Committee Carlos S. Batista X X Richard M. Famiglietti X X X* Ronald D. Lengyel X X X James A. Mengacci X* X Michael S. Plude X* X X Camilo P. Vieira X X Number of Meetings in 2006 10 3 6 *Chairman 4 Audit Committee.The Board of Directors has a separately-designated standing Audit Committee established in accordance with Section 3(a)(58)(A) of the Securities Exchange Act of 1934, as amended. This committee meets periodically with the independent auditors and management to review accounting, auditing, internal control structure and financial reporting matters. The Board of Directors has determined that Mr.Plude is an audit committee financial expert under the rules of the Securities and Exchange Commission. The report of the Audit Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement. See “Proposal 2-Ratification of Independent Registered Public Accountants-Report of Audit Committee.” Compensation Committee. The Compensation Committee approves the compensation objectives for the Company and the Bank and establishes the compensation for the President and Chief Executive Officer. In general, the Compensation Committee considers the Bank’s financial performance, peer group financial performance and compensation survey data when making decisions regarding the Chief Executive Officer’s compensation, including salary, bonus and awards made under the 2005 Equity Incentive Plan. The base salary for other executive officers is set by the President and Chief Executive Officer in a manner consistent with the base salary guidelines applied for executive officers of the Bank as a whole. Decisions by the Compensation Committee with respect to the compensation of executive officers are approved by the full Board of Directors. For further discussion of the compensation of our named executive officers, see “Compensation Discussion and Analysis.” The Compensation Committee also assists the Board of Directors in evaluating potential candidates for executive positions. See “Compensation Discussion and Analysis” for more information regarding the role of management and compensation consultants in determining and/or recommending the amount or form of executive compensation. The report of the Compensation Committee required by the rules of the Securities and Exchange Commission is included in this proxy statement. See “Compensation Committee Report on Executive Compensation.” Nominating and Corporate Governance Committee. The Nominating and Corporate Governance Committee takes a leadership role in shaping governance policies and practices, including recommending to the Board of Directors the corporate governance policies and guidelines applicable to Naugatuck Valley Financial and monitoring compliance with these policies and guidelines. In addition, the Nominating and Corporate Governance Committee is responsible for identifying individuals qualified to become Board members and recommending to the Board the director nominees for election at the next annual meeting of stockholders. It leads the Board in its annual review of the Board’s performance and recommends director candidates for each committee for appointment by the Board. The procedures of the Nominating and Corporate Governance Committee required to be disclosed by the rules of the Securities and Exchange Commission are included in this proxy statement. See “Nominating and Corporate Governance Committee Procedures.” Attendance at the Annual Meeting The Board of Directors encourages directors to attend the annual meeting of stockholders. All of the Company’s directors attended the Company’s 2006 annual meeting of stockholders. 5 Stock Ownership The following table provides information as of March 12, 2007 about the persons and entities known to Naugatuck Valley Financial to be the beneficial owners of more than 5% of the Company’s outstanding common stock. A person or entity may be considered to beneficially own any shares ofcommon stock over which the person or entity has, directly or indirectly, sole or shared voting or investing power. Name and Address Number of Shares Owned Percent of Common Stock Outstanding (1) Naugatuck Valley Mutual Holding Company 333 Church Street Naugatuck, Connecticut 06770 4,182,407 (2) 56.5% (1) Based on 7,408,225 shares of the Company’s common stock outstanding and entitled to vote as of March 12, 2007. (2) Acquired in connection with the Company’s minority stock offering, which was completed on September 30, 2004. The members of the Board of Directors of Naugatuck Valley Financial and Naugatuck Valley Savings also constitute the Board of Directors of Naugatuck Valley Mutual. The following table provides information as of March 12, 2007 about the shares of Naugatuck Valley Financial common stock that may be considered to be beneficially owned by each director, nominee for director, named executive officers listed in the Summary Compensation Table and all directors and executive officers of the Company as a group. A person may be considered to beneficially own any shares of common stock over which he or she has, directly or indirectly, sole or shared voting or investment power. Unless otherwise indicated, none of the shares listed are pledged as security, and each of the named individuals has sole voting power and sole investment power with respect to the number of shares shown. Name Number of Shares Owned (1)(2) Number of Shares That May be Acquired within 60 Days by Exercising Options Percent of Common Stock Outstanding(3) Dominic J. Alegi, Jr. 26,210(4) 4,400 *% Carlos S. Batista 19,392(5) 3,726 * Richard M. Famiglietti 17,452 3,726 * Ronald D. Lengyel 12,902(6) 3,726 * James A. Mengacci 13,658 3,726 * William C. Nimons 30,392(7) 3,600 * Michael S. Plude 9,031(8) 3,726 * John C. Roman 31,136 7,400 * Lee R. Schlesinger 11,196 1,800 * Camilo P. Vieira 8,907(9) 3,726 * Jane H. Walsh 22,899(10) 4,400 * All directors and executive officers as a group (12 persons) 208,175 45,556 3.4 6 *Less than 1.0%. (1) Includes shares of unvested restricted stock held in trust as part of the Naugatuck Valley Financial Corporation 2005 Equity Incentive Plan with respect to which individuals have voting but not investment power as follows: Mr. Alegi—11,200 shares, Messrs. Batista, Famiglietti, Lengyel, Mengacci, Plude and Vieira—5,961 shares each, Mr. Roman—17,600 shares, Ms. Walsh—11,200 shares, Mr. Nimons—8,000 shares, and Mr. Schlesinger—4,000 shares. All restricted stock awards vest in five equal annual installments commencing one year from the date of grant, which was July 26, 2005. (2) Includes shares allocated to the account of individuals under the Bank’s ESOP with respect to which individuals have voting but not investment power as follows: Mr. Alegi—1,620 shares, Mr. Nimons—1,503 shares, Mr. Roman—2,536 shares, Mr. Schlesinger—1,141 shares, and Ms. Walsh—1,355 shares. (3) Based on 7,408,225 shares of the Company’s common stock outstanding and entitled to vote as of March 12, 2007. (4) Includes 100 shares held by Mr. Alegi’s spouse and 280 shares held in custodian accounts for Mr. Alegi’s grandchildren. (5) Includes 300 shares held in three custodian accounts for Mr. Batista’s grandchildren. (6) Includes 450 shares held in 9 custodian accounts for Mr. Lengyel’s grandchildren. (7) Includes 8,890 shares held in Mr. Nimons’ spouse’s individual retirement account and 200 shares held by Mr. Nimons’ son. (8) Includes 579 shares held by a corporation controlled by Mr. Plude. (9) Includes 1,839 shares held in Mr. Vieira’s spouse’s individual retirement account. (10) Includes 1,435 shares held in Ms. Walsh’s spouse’s individual retirement account. Proposal 1 — Election of Directors The Company’s Board of Directors consists of eight members, all of whom are independent under the listing standards of the Nasdaq Stock Market, except for Mr.Roman, President and Chief Executive Officer of Naugatuck Valley Financial and Naugatuck Valley Savings, and Ms. Walsh, Senior Vice President of Naugatuck Valley Financial and Naugatuck Valley Savings. The Board is divided into three classes with three-year staggered terms, with approximately one-third of the directors elected each year. The Board of Directors’ nominees for election this year, to serve for a three-year term or until their respective successors have been elected and qualified, are Messrs. Mengacci and Plude and Ms. Walsh, all of whom are currently directors of Naugatuck Valley Financial and Naugatuck Valley Savings. Unless you indicate on theproxy card that your shares should not be voted for certain nominees, the Board of Directors intends that the proxies solicited by it will be voted for the election of all of the Board’s nominees. If any nominee is unable to serve, the persons named in the proxy card would vote your shares to approve the election of any substitute nominee proposed by the Board of Directors. At this time, the Board of Directors knows of no reason why either nominee might be unable to serve. The Board of Directors recommends a vote “FOR” the election of Messrs. Mengacci and Plude and Ms. Walsh. Information regarding the Board of Directors’ nominees and the directors continuing in office is provided below. Unless otherwise stated, each individual has held his or her current occupation for the last five years. The age indicated for each individual is as of December 31, 2006. The indicated period of service as a director includes the period of service as a director of Naugatuck Valley Savings. 7 Board Nominees for Election of Directors James A. Mengaccihas been the owner of James A. Mengacci Associates LLC, a consulting firm, since 1999. Mr.Mengacci previously was the Secretary and Treasurer of Fitzgerald Funeral Home, Inc. Age 48. Director since 1988. Michael S. Plude is a certified public accountant and the managing partner of Kaskie, Plude & Pacotwa, LLC, an accounting firm located in Monroe, Connecticut. Mr.Plude previously was an accountant with Pricewaterhouse. Age 47. Director since 2003. Jane H. Walshhas served as Senior Vice President of Naugatuck Valley Financial and Naugatuck Valley Mutual since 2004 and has been Senior Vice President of Naugatuck Valley Savings since 2000. Ms. Walsh has served with Naugatuck Valley Savings for over 30 years. Age 63. Director since 2001. Directors Continuing in Office The following directors have terms ending in 2008: Carlos S. Batista is a Vice President of Bristol, Inc., a division of Emerson Process Management, a manufacturer and world-wide supplier of products and services in the oil, gas, water, wastewater, process control and power industries. Age57. Director since 1999. John C. Roman has served as President and Chief Executive Officer of Naugatuck Valley Financial and Naugatuck Valley Mutual since 2004 and has been President and Chief Executive Officer of Naugatuck Valley Savings since September1999. Mr. Roman previously was the Vice President and Chief Lending Officer of Naugatuck Valley Savings. Age 53. Director since 1999. Camilo P. Vieira is a consultant with, and previously served as the President of, CM Property Management, a property management firm. Mr.Vieira previously served with IBM Corp. as a project and financial manager for over 30 years. Age 63. Director since 2002. The following directors have terms ending in 2009: Richard M. Famiglietti has been the owner of CM Property Management, a property management firm, since 2002. Previously, Mr.Famiglietti was a Vice President of sales for Naugatuck Glass Company, a glass fabricator. Age 59. Director since 2000. Ronald D. Lengyel serves as the Chairman of the Board of Directors of Naugatuck Valley Financial, Naugatuck Valley Mutual and Naugatuck Valley Savings. Mr.Lengyel previously served as President and Chief Executive Officer of Naugatuck Valley Savings before his retirement in September1999. Mr.Lengyel is a director of Connecticut Water Service, Inc., a Nasdaq-listed company. Age 68. Director since 1971. Proposal 2 — Ratification of Independent Registered Public Accountants Snyder & Haller, P.C. was the Company’s independent registered public accountants for 2005. In connection with the merger of Snyder & Haller with Whittlesey & Hadley, P.C., Snyder & Haller resigned as the independent registered public accounting firm of the Company on January 13, 2006. On 8 the same date, the Company engaged Whittlesey & Hadley as its successor independent registered public accounting firm. The engagement of Whittlesey & Hadley was approved by the Audit Committee of the Company’s Board of Directors. The report of Snyder & Haller on the consolidated financial statements of the Company as of and for the fiscal year ended December 31, 2004, did not contain an adverse opinion or a disclaimer of opinion and was not qualified or modified as to uncertainty, audit scope, or accounting principles. During the Company’s fiscal year ended December 31, 2005 and subsequent interim periods preceding the resignation of Snyder & Haller, there were no disagreements between the Company and Snyder & Haller on any matter of accounting principles or practices, financial statement disclosure, or auditing scope or procedure, which disagreements, if not resolved to the satisfaction of Snyder & Haller, would have caused Snyder & Haller to make reference to the subject matter of the disagreements in connection with its audit reports on the Company’s consolidated financial statements. During the Company’s fiscal year ended December 31, 2005 and subsequent interim periods preceding the engagement of Whittlesey & Hadley, the Company did not consult with Whittlesey & Hadley regarding the application of accounting principles to a specified transaction, either completed or proposed, or the type of audit opinion that might be rendered on the Company’s consolidated financial statements. The Audit Committee of the Company’s Board of Directors has appointed Whittlesey &
